The plaintiffs in error, C.K. Leslie and O.R. Hammer, are the only two parties appearing to prosecute this cause in this court, and are the only parties for whom any briefs have been filed herein, and the aforesaid parties and the defendants in error have heretofore entered into a stipution which virtually disposes of the merits of the controversy here. This court, having considered this record and the stipulation of the parties aforesaid, hereby dismisses this appeal as to J.L. Cope and Tesley Cope, for want of prosecution, as said parties have not briefed said cause nor made application for time to do so, and the appeal as to them is hereby treated as having been abandoned. This appeal as to C.K. Leslie and O.R. Hammer is hereby affirmed in all things, except that this court disapproves of the finding of facts and judgment of the court as to all allegations of fraud perpetrated by C.K. Leslie and O.R. Hammer in the taking of their deed to the land in controversy from Tesley Cope, and this judgment appealed from is modified to that extent, but in all other things is affirmed.
By the Court: It is so ordered.